Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 5/24/2022, Applicant added new claim 21 and canceled claim 12.  Therefore claims 1-11 and 13-21 are pending.

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that Ravi does not disclose “acoustic strain originating from interaction between the top plug and the casing”.  Specifically, Applicant argues that Ravi is limited to detecting acoustic signal from fluid interfaces. (Remarks, Pages 9) 
Examiner responds that Ravi, at ¶0015, clearly discloses that “Signatures may arise from friction, acoustic noise coupling, and/or active noise generation,” and  Ravi, at ¶0047, discloses  “The cementing plugs 708, 712 clean the interior of the liner 104 and prevent contamination of the cement for as long as possible.”  Thus, Ravi detects acoustic signature from frictional/acoustic coupling and the rubber plugs cleaning the interior of the liner is a frictional/acoustic coupling is an interaction between the plugs and the casing. Consequently, contrary to applicant’s arguments the cited art discloses “acoustic strain originating from interaction between the top plug and the casing”, within the broadest reasonable interpretation.  
Applicant’s remaining argument,  that Ravi does not determine the position of the top plug, has been considered Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 and LeBlanc (US Pub. 2014/0034301 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-5, 7-8, 10-11, 13-14, and 18-20 ae rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc (US Pub. 2014/0034301 A1)(hereinafter LeBlanc) in view of Ravi et al. (US Pub. 2014/0180592 A1)(hereinafter Ravi).
Regarding claim 1, LeBlanc discloses a well system (LeBlanc, Figs. 1-4 and ¶0013; The borehole shown is configured for cementing operations, … Fluids circulated through the borehole, including the cement slurry used to cement the casing into place, are injected into cementing head 110, down through casing 106 and cementing shoe 107.)
comprising: a fiber optic cable positionable downhole along a length of a wellbore; (LeBlanc, Figs. 1-4 and ¶0015 optical cable 300,)
a top plug positionable within a casing within the wellbore to drive a cement slurry in a downhole direction; (LeBlanc, Figs. 1-4 and ¶0014; upper cementing plug 210a; ¶0018; upper cementing plug 210b)
and a reflectometer positionable to: inject optical signals into the fiber optic cable; receive reflected optical signals from the fiber optic cable; (LeBlanc, Figs. 1-4 and ¶0016; Measurement unit 114 supplies laser light pulses to the cable(s) and analyzes the returned signal(s) to perform distributed sensing of one or more parameters along the length of optical cable 300 … The light pulses from measurement unit 114 pass through the fiber … giving detectable variations in the backscattered light; ¶0017; measurement unit 114 may feed tens of thousands of laser pulses each second into the optical fiber and apply time gating to the reflected signals to collect parameter measurements)
and determine a position of the top plug using the reflected optical signals indicating locations of acoustic strain in the fiber optic cable (LeBlanc, Figs. 1-4 and Abstract; The second downhole cementing plug causes a detectable feature in a strain profile along the optical cable's length that indicates a position of the second downhole cementing plug;)
While LeBlanc discloses detecting strain profile along the cable, LeBlanc does not discuss interaction between the plug and the casing and therefore does not specifically disclose optical fiber acoustic strain originating from interaction between the top plug and the casing. Ravi in the same field of endeavor, however disclose the limitation. (Ravi, Fig. 7 and ¶0015; Signatures may arise from friction, acoustic noise coupling, and/or active noise generation; ¶0047; The cementing plugs 708, 712 clean the interior of the liner 104 and prevent contamination of the cement for as long as possible.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter to implement LeBlanc with the known additional functionality of detecting signatures, i.e. fiber strains, originating from interaction between the top plug and the casing, i.e. friction, as taught by Ravi, in order to enable as system the tracking various and different fluids in a downhole environment. (Ravi, ¶0015) 
Regarding claim 2, Ravi discloses wherein the reflectometer is a coherent optical time-domain reflectometer. (Ravi, Fig. 1 and ¶0022; DAS measurements include coherent Raleigh backscatter. In the coherent case, an optical laser source having a spectrum less than a few kHz wide transmits pulses of light along the optical fiber to generate reflected signals via "virtual mirrors" via elastic optical collisions with glass fiber media. These virtual mirrors cause detectable interferometric optical carrier phase changes as a function of dynamic strain (acoustic pressure and shear vibration)
Regarding claim 3, LeBlanc discloses, further comprising: a landing collar positionable within the casing; (LeBlanc, Figs. 1-4 and ¶0032; Eventually lower cementing plug 220 reaches float collar 156, which stops the lower cementing plug from moving any further down casing 106 )
a bottom plug positionable within the casing between the top plug and the landing collar, wherein the cement slurry is positionable between the top plug and bottom plug; and a displacement fluid that is positionable between the top plug and a surface of the wellbore, wherein the displacement fluid is positionable to drive the top plug, the cement slurry, and the bottom plug toward the landing collar. (Ravi, Fig. 7 and ¶¶0037-0047; As conceptually illustrated in FIG. 7, a typical cementing operation involves a sequence of fluids... FIG. 7 shows the following illustrative sequence: 1. drilling fluid 702; 2. flush fluid 704; 3. spacer fluid 706; 4. cementing plug 708; 5. cement slurry 710; 6. cementing plug 712; 7…; ¶0058; the crew injects the spacer fluid and/or the flush fluid in accordance with the pumping schedule to displace the existing fluids and prepare the downhole surfaces for cementing. During the pumping process, system 116 detects and tracks the fluid fronts based on the DAS measurements as a function of time and position.)
Regarding claim 4, LeBlanc discloses, further comprising a computing system couplable to the reflectometer, wherein the computing system comprises a data acquisition system and visualization system to generate an output visualization (LeBlanc, Figs. 1-4 and ¶0017; Software (represented by information storage media 118) runs on the general purpose data processing system to collect the measurement data and organize it in a file or database. The software further responds to user input via a keyboard or other input mechanism 122 to display the measurement data as an image or movie on a monitor or other output mechanism 120) 
of a real-time (Ravi, Fig. 1 and  ¶0028; It is expected that the software and/or the crew will be able to monitor the DAS measurements in real time to observe the acoustic energy profile)
location of the top plug. (LeBlanc, Figs. 1-4 and Abstract; The second downhole cementing plug causes a detectable feature in a strain profile along the optical cable's length that indicates a position of the second downhole cementing plug;)
Regarding claim 5, Ravi disclose, further comprising an additional fiber optic cable positionable downhole along the length of the wellbore, wherein the additional fiber optic cable is positionable at a separate azimuthal location around or inside the casing from the fiber optic cable. (Ravi, Figs. 1 and 4 and ¶0020; Multiple fiber optic cables 108 can be deployed; ¶0031; FIG. 4 shows an illustrative arrangement of multiple cables 402-412 on the circumference of a liner 104. Taking cable 402 to be located at an azimuthal angle of 0.degree., the remaining cables 404-412 may be located at 60.degree., 120.degree., 180.degree., 240.degree., and 300.degree... Of course a greater or lesser number of cables can be provided,)
Regarding claim 7, LeBlanc discloses a method of determining a location of a cementing plug within a wellbore, (LeBlanc, Figs. 1-4 and Abstract; The second downhole cementing plug causes a detectable feature in a strain profile along the optical cable's length that indicates a position of the second downhole cementing plug;)
 the method comprising: determining, by a distributed acoustic sensor, (LeBlanc, Figs. 1-4 and ¶0016; Measurement unit 114 supplies laser light pulses to the cable(s) and analyzes the returned signal(s) to perform distributed sensing of one or more parameters along the length of optical cable 300 … The light pulses from measurement unit 114 pass through the fiber … giving detectable variations in the backscattered light; ¶0017; measurement unit 114 may feed tens of thousands of laser pulses each second into the optical fiber and apply time gating to the reflected signals to collect parameter measurements)
a first location of the cementing plug within a casing within the wellbore at a first time step during a cementing operation; determining, by the distributed acoustic sensor, a second location of the cementing plug within a casing within the wellbore at a second time step (LeBlanc,  Figs. 4B-4C and ¶0026; the overall strain profile derived from the data provided by measurement unit 114 may be used to track the positions of the cementing plugs and the cement slurry,)
during the cementing operation; (LeBlanc, Figs. 1-4 and ¶0013; The borehole shown is configured for cementing operations…Cementing head 110 couples to the top of casing 106…)
LeBlanc does not specifically disclose determining a rate of motion and therefore does not disclose and determining a rate of motion of the cementing plug during the cementing operation using the first location, the first time step, the second location, and the second time step. Ravi, in the same field of endeavor, however, discloses the limitations (Ravi, ¶0028; the software and/or the user can track the current positions of the leading and trailing fluid fronts… track front velocities over time ).  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement LeBlanc with the known technique of determining a rate of motion using a first location and a second location over time, as taught by Ravi, in order to aid in the proper placement of the cement slurry. (Ravi, ¶0002)
Regarding claim 8, LeBlanc discloses wherein the distributed acoustic sensor determines the first location by detecting a first localized strain on an optical fiber positionable along a length of the wellbore, and wherein the distributed acoustic sensor determines the second location by detecting a second localized strain on an optical fiber positionable along a length of the wellbore. (LeBlanc,  Figs. 4B-4C and ¶0026; the overall strain profile derived from the data provided by measurement unit 114 may be used to track the positions of the cementing plugs and the cement slurry,)
Regarding claim 10, LeBlanc discloses, further comprising: generating a visualization of data associated with the location of the cementing plug by a computing system coupleable to the distributed acoustic sensor. (LeBlanc, Figs. 1-4 and ¶0017; Software (represented by information storage media 118) runs on the general purpose data processing system to collect the measurement data and organize it in a file or database. The software further responds to user input via a keyboard or other input mechanism 122 to display the measurement data as an image or movie on a monitor or other output mechanism 120;)
Regarding claim 11, LeBlanc discloses, wherein the distributed acoustic sensor comprises a fiber optic cable and a reflectometer. (LeBlanc, ¶0017; measurement unit 114 may feed tens of thousands of laser pulses each second into the optical fiber and apply time gating to the reflected signals to collect parameter measurements.)
Regarding claim 13, Ravi discloses, wherein the distributed acoustic sensor further comprises an additional fiber optic cable coupled to the reflectometer. (Ravi, Figs. 1 and 4 and ¶0020; Multiple fiber optic cables 108 can be deployed; ¶0031; FIG. 4 shows an illustrative arrangement of multiple cables 402-412 on the circumference of a liner 104. Taking cable 402 to be located at an azimuthal angle of 0.degree., the remaining cables 404-412 may be located at 60.degree., 120.degree., 180.degree., 240.degree., and 300.degree... Of course, a greater or lesser number of cables can be provided,)
Regarding claim 14, LeBlanc discloses, a system for locating a downhole plug during a cementing operation, (LeBlanc, Figs. 1-4 and Abstract; The second downhole cementing plug causes a detectable feature in a strain profile along the optical cable's length that indicates a position of the second downhole cementing plug; ¶0013; The borehole shown is configured for cementing operations…Cementing head 110 couples to the top of casing 106…)
the system comprising: a distributed acoustic sensor comprising: a fiber optic cable positionable downhole within a wellbore; (LeBlanc, Figs. 1-4 and ¶0016; Measurement unit 114 supplies laser light pulses to the cable(s) and analyzes the returned signal(s) to perform distributed sensing of one or more parameters along the length of optical cable 300 … The light pulses from measurement unit 114 pass through the fiber … giving detectable variations in the backscattered light; ¶0017; measurement unit 114 may feed tens of thousands of laser pulses each second into the optical fiber and apply time gating to the reflected signals to collect parameter measurements)
positionable to detect acoustic signals from the fiber optic cable; (LeBlanc, Figs. 1-4 and (LeBlanc, Figs. 1-4 and Abstract; The second downhole cementing plug causes a detectable feature in a strain profile along the optical cable's length that indicates a position of the second downhole cementing plug; ¶0015; optical cable 300,)
a top plug and a bottom plug positionable within a casing within the wellbore; (Fi LeBlanc, Figs. 1-4 and ¶0018; cementing plugs in transit through casing 106 as upper cementing plug 210b and lower cementing plug 220b.)
and a computing device positionable to communicate with the coherent optical time- domain reflectometer, (LeBlanc, Figs. 1-4 and ¶0017; A general purpose data processing system 116 can periodically retrieve the measurements as a function of position and establish a time record of those measurements.)
wherein the computing device comprises: a processor; and a non-transitory computer-readable medium that includes instructions that are executable by the processor to perform operations comprising: receiving a signal from the coherent optical time-domain reflectometer (LeBlanc, Figs. 1-4 and ¶0017; Software (represented by information storage media 118) runs on the general purpose data processing system to collect the measurement data and organize it in a file or database)
representing a localized strain at a first time within the wellbore (LeBlanc, Figs. 1-4 and Abstract; The second downhole cementing plug causes a detectable feature in a strain profile along the optical cable's length that indicates a position of the second downhole cementing plug;)
While LeBlanc discloses detecting strain profile along the cable, LeBlanc does not discuss interaction between the plug and the casing and therefore does not specifically disclose strain resulting from contact between the top plug and the casing or the bottom plug and the casing. Ravi in the same field of endeavor, however disclose the limitation. ((Ravi, Fig. 7 and ¶0015; Signatures may arise from friction, acoustic noise coupling, and/or active noise generation; ¶0047; The cementing plugs 708, 712 clean the interior of the liner 104 and prevent contamination of the cement for as long as possible.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter to implement LeBlanc with the known additional functionality of detecting signatures, i.e. fiber strains, originating from interaction between the top plug and the casing, i.e. friction, as taught by Ravi, in order to enable as system the tracking various and different fluids in a downhole environment. (Ravi, ¶0015) 
Ravi also discloses and a coherent optical time-domain reflectometer (Ravi, Fig. 1 and ¶0022; DAS measurements include coherent Raleigh backscatter. In the coherent case, an optical laser source having a spectrum less than a few kHz wide transmits pulses of light along the optical fiber to generate reflected signals via "virtual mirrors" via elastic optical collisions with glass fiber media. These virtual mirrors cause detectable interferometric optical carrier phase changes as a function of dynamic strain (acoustic pressure and shear vibration)
 and determining a location of the top plug or the bottom plug based on the localized strain at the first time.(LeBlanc, Figs. 1-4 and Abstract; The second downhole cementing plug causes a detectable feature in a strain profile along the optical cable's length that indicates a position of the second downhole cementing plug )
Regarding claim 18, LeBlanc discloses, wherein the operations further comprise: generating a visualization of data associated with a location of the top plug or the bottom plug. (LeBlanc, Figs. 1-4 and ¶0017; The software further responds to user input via a keyboard or other input mechanism 122 to display the measurement data as an image or movie on a monitor or other output mechanism 120)
Regarding claim 19, LeBlanc discloses, further comprising: a landing collar positionable within the casing; (LeBlanc, Figs. 1-4 and ¶0032; Eventually lower cementing plug 220 reaches float collar 156, which stops the lower cementing plug from moving any further down casing 106)
a cement slurry positionable between the top plug and bottom plug; and a displacement fluid that is positionable between the top plug and a surface of the wellbore, wherein the displacement fluid is injectable into the casing to drive the top plug, the cement slurry, and the bottom plug toward the landing collar. (Ravi, Fig. 7 and ¶¶0037-0047; As conceptually illustrated in FIG. 7, a typical cementing operation involves a sequence of fluids... FIG. 7 shows the following illustrative sequence: 1. drilling fluid 702; 2. flush fluid 704; 3. spacer fluid 706; 4. cementing plug 708; 5. cement slurry 710; 6. cementing plug 712; 7… ; ¶0058; the crew injects the spacer fluid and/or the flush fluid in accordance with the pumping schedule to displace the existing fluids and prepare the downhole surfaces for cementing. During the pumping process, system 116 detects and tracks the fluid fronts based on the DAS measurements as a function of time and position.)
Regarding claim 20, Ravi discloses, further comprising an additional fiber optic cable positionable downhole along a length of the wellbore, wherein the additional fiber optic cable is positionable at a separate azimuthal location around or inside the casing from the fiber optic cable. (Ravi, Figs. 1 and 4 and ¶0020; Multiple fiber optic cables 108 can be deployed; ¶0031; FIG. 4 shows an illustrative arrangement of multiple cables 402-412 on the circumference of a liner 104. Taking cable 402 to be located at an azimuthal angle of 0.degree., the remaining cables 404-412 may be located at 60.degree., 120.degree., 180.degree., 240.degree., and 300.degree... Of course, a greater or lesser number of cables can be provided)

Claims 6, 9, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc in view of Ravi in view of Dirksen et al. (US Pub. 2018/0313206 A1)(hereinafter Dirksen)
Regarding claim 6, Ravi discloses, wherein the top plug comprises one or more fins positionable to contact an interior surface of the casing and generate the acoustic strain as the top plug is run within the casing. (Ravi, Fig. 7 and ¶0047; the cement slurry may be kept separate from adjacent fluids by rubber cementing plugs 708, 712. The cementing plugs 708, 712 clean the interior of the liner 104 and prevent contamination of the cement for as long as possible.)  While Ravi disclose that the plugs are rubber and clean the interior, Ravi does not clear disclose that the plugs have fins. Dirksen, in the same field of endeavor, however discloses the limitation. (Dirksen, Figs. 2-3 and ¶0034; each cement plug 60,58 includes an outer portion 90, which define a plurality of wiper elements 68.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Ravi, with the known technique of providing fins as taught by Dirksen, in order to implement the interior cleaning functionality of Ravi. (Dirksen, ¶0028)
Regarding claim 9, Ravi discloses,  wherein the cementing plug comprises one or more fins, and wherein the first localized strain and the second localized strain are generated by contact of the one or more fins with the casing. (Ravi, Fig. 7 and  ¶0047; the cement slurry may be kept separate from adjacent fluids by rubber cementing plugs 708, 712. The cementing plugs 708, 712 clean the interior of the liner 104 and prevent contamination of the cement for as long as possible.)  While Ravi disclose that the plugs are rubber and clean the interior, Ravi does not clear disclose that the plugs have fins. Dirksen, in the same field of endeavor, however clearly discloses the limitation. (Dirksen, Figs. 2-3 and ¶0034; each cement plug 60,58 includes an outer portion 90, which define a plurality of wiper elements 68.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Ravi, with the known technique of providing fins as taught by Dirksen, in order to implement the interior cleaning functionality of Ravi. (Dirksen, ¶0028)
Regarding claim 15, Ravi discloses, wherein the top plug comprises a first set of fins positionable to interact with the casing, and wherein the bottom plug comprises a second set of fins positionable to interact with the casing. (Ravi, Fig. 7 and  ¶0047; the cement slurry may be kept separate from adjacent fluids by rubber cementing plugs 708, 712. The cementing plugs 708, 712 clean the interior of the liner 104 and prevent contamination of the cement for as long as possible.)  While Ravi disclose that the plugs are rubber and clean the interior, Ravi does not clear disclose that the plugs have fins. Dirksen, in the same field of endeavor, however clearly discloses the limitation. (Dirksen, Figs. 2-3 and ¶0034; each cement plug 60,58 includes an outer portion 90, which define a plurality of wiper elements 68.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Ravi, with the known technique of providing fins as taught by Dirksen, in order to implement the interior cleaning functionality of Ravi. (Dirksen, ¶0028)
Regarding claim 16, Ravi discloses, wherein the top plug comprises one or more fins that contact an interior surface of the casing to generate an acoustic strain that results in the localized strain at the distributed acoustic sensor as the top plug is run within the casing. (Ravi, Fig. 7 and  ¶0047; the cement slurry may be kept separate from adjacent fluids by rubber cementing plugs 708, 712. The cementing plugs 708, 712 clean the interior of the liner 104 and prevent contamination of the cement for as long as possible.)  While Ravi disclose that the plugs are rubber and clean the interior, Ravi does not clear disclose that the plugs have fins. Dirksen, in the same field of endeavor, however clearly discloses the limitation. (Dirksen, Figs. 2-3 and ¶0034; each cement plug 60,58 includes an outer portion 90, which define a plurality of wiper elements 68.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Ravi, with the known technique of providing fins as taught by Dirksen, in order to implement the interior cleaning functionality of Ravi. (Dirksen, ¶0028)
Regarding claim 17, Ravi discloses, wherein the bottom plug comprises one or more fins positionable to contact an interior surface of the casing and generate an acoustic strain as the bottom plug is run within the casing. (Ravi, Fig. 7 and  ¶0047; the cement slurry may be kept separate from adjacent fluids by rubber cementing plugs 708, 712. The cementing plugs 708, 712 clean the interior of the liner 104 and prevent contamination of the cement for as long as possible.)  While Ravi disclose that the plugs are rubber and clean the interior, Ravi does not clear disclose that the plugs have fins. Dirksen, in the same field of endeavor, however clearly discloses the limitation. (Dirksen, Figs. 2-3 and ¶0034; each cement plug 60,58 includes an outer portion 90, which define a plurality of wiper elements 68.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Ravi, with the known technique of providing fins as taught by Dirksen, in order to implement the interior cleaning functionality of Ravi. (Dirksen, ¶0028)

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc in view of Ravi in view of Owens et al. (USP. 6,401,814 B1)(hereinafter Owens)
Regarding claim 21, LeBlanc does not disclose  further comprising: comparing the rate of motion of the cementing plug during the cementing operation to a pumping velocity; and detecting a defect of the cementing plug based on a measured difference between the rate of motion of the cementing plug and the pumping velocity. Owen, in the same field of endeavor, however, discloses the limitation. (Owens, Col. 4, Lines 46-55; while it is being displaced through the casing string 12, then the displacement speed of the plug may be readily determined by dividing respective changes in distance by differences in time. Thus, during the pumping of the displacement fluid 40, an operator may be informed whether the plug 42 is appropriately displacing through the casing string 12 for the rate of displacement fluid being pumped. A slower than expected speed of the plug 42 might indicate that displacement fluid is leaking past the plug.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement LeBlanc with the known technique of comparing the rate of motion of the cementing plug during the cementing operation to a pumping velocity, as taught by Owens, in order to provide an indication to an operator of plug leakage. (Owens, Col. 4, Lines 46-55)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687